Citation Nr: 1222334	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active service from March 1965 to March 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in which the RO denied the benefit sought on appeal.  

The Veteran testified at a personal hearing conducted at the RO before the undersigned Veterans Law Judge in January 2007.  The transcript of the hearing is of record.

The Board remanded the case for further development in August 2007, June 2009, and December 2010.  The requested development having been completed, the issue is once again before the Board.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has been diagnosed with PTSD based on a verified stressor that occurred during active duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in September 2003 and April 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided this notice in the April 2009 letter.

The Board observes that the September 2003 letter was sent to the Veteran prior to the February 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice provided in the April 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a May 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In August 2007, June 2009, and December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO/AMC to attempt to verify the Veteran's various claimed stressors.  The requested verification efforts having been conducted, the issue now returns to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination was obtained in November 2003.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case addressed the Veteran's current disability, including the Veteran's contentions.  The Board notes that the examiner did not review the Veteran's claims file and all medical opinions are based on the Veteran's statements.  As will be further explained below, the Veteran's contentions are found to be not credible and as such there is no evidence of an in-service event or injury.  Therefore the Board finds that while the examination of record is not found to be entirely adequate, the Board finds that VA's duty to assist with respect to obtaining a VA examination is moot because the requirements of McLendon have not been met.  38 C.F.R. § 3.159(c) (4) (2011); see also McLendon, supra.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).
 
Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.
The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear and hostile military or terrorist activity" means that a "Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others,..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he developed PTSD as a result of several events that occurred while he was on active duty, including:  (1) an incident in which a Russian soldier pointed a gun at his head while he was participating in field maneuvers on a Russian border during a period of service in Germany; (2) two of his friends were killed in Vietnam while he was stationed in Germany and/or soon after he separated from service; (3) an incident in which he witnessed his sergeant shoot an American soldier who was trying to steal a heater out of a Jeep in the motor pool while stationed in Kaiserslautern, Germany in the winter of 1966; and (4) that he was traumatized during basic training at Fort Dix, New Jersey when he participated in an exercise in which he and others were required to crawl under barbed wire at nighttime while 50 caliber guns were being fired above them; and that the person next to him panicked and stood up during the drill and was killed.  See November 2003 VA examination; July 2003 letter from the clinic director of a VA PTSD clinical team program; January 2004 statement; December 2006 VA medical record; January 2007 hearing transcript.

The Board notes initially that the evidence of record indicated that the Veteran was diagnosed with PTSD based upon a variation of the stressor events noted above.  Specifically, several letters contained in the claims file from the clinic director of a VA PTSD clinical team program, dated July 2003, March 2006, January 2007, and June 2007, provided a diagnosis of PTSD based upon (1) the Veteran's report of witnessing his sergeant shoot an American soldier while he was stationed in Germany and (2) the Veteran's report of being traumatized when learning that two of his friends were killed in Vietnam.  In addition, the Veteran was diagnosed with PTSD during his November 2003 PTSD VA examination apparently based (implicitly) upon his report of (1) a Russian soldier pointing a loaded gun at him while he was on maneuvers in Germany at a time when he did not have any weapon and/or (2) learning about the death of his two friends.  The Board notes that the clinic director was a psychologist, but the November 2003 VA examiner was a social worker and as such would not meet the criteria under amendment to 38 C.F.R. § 3.304(f).  Nevertheless, the Board finds that the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303 and the Veteran's diagnosis was linked to claimed in-service stressors.  

While the Veteran has a current diagnosis it is necessary to determine whether the Veteran's lay statements and testimony should be accepted as conclusive evidence of the occurrence of his claimed stressors pursuant to the combat presumption of 38 U.S.C.A. § 1154(b) and/or VA's recent amendment to 38 C.F.R. § 3.304(f); or whether the claims file contains credible supporting evidence that the Veteran's claimed in-service stressors occurred.

In this case, the Veteran's service personnel records and Form-DD 214 shows that he served as a Lt. & Med. Field Artillery Crewman, with duties as a cannoneer and assistant gunner, and that he received the National Defense Service Medal.  The Veteran's Form-DD 214 and service personnel records do not confirm that the Veteran was engaged in combat with the enemy, nor does the Veteran contend that he was engaged in combat.  See, e.g., November 2003 VA examination report, p. 2 (in the military history section of examination report, it was noted that the Veteran did not see combat, but he was involved in maneuvers on the Russian border while serving in Germany).  Based upon the foregoing, the Board finds that the Veteran is not entitled to the relaxed evidentiary standard of proof regarding events that occurred during combat pursuant to 38 U.S.C.A. § 1154(b).  See also 38 C.F.R. 
§ 3.304(f); Zarycki, supra; Collette v. Brown, 82 F.3d 389 (1996).

Turning to the recently amended 38 C.F.R. § 3.304(f), the Board initially must analyze the Veteran's stressor statements to determine whether one or more involve the "fear of hostile military or terrorist activity" that is "consistent with the places, types, and circumstances" of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  As noted above, "fear of hostile military or terrorist activity" has been defined in the amended regulation as a situation in which a Veteran (1) experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and (2) the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  Id.. 

Of the Veteran's four (4) alleged stressor events, the incident that occurred during basic training, the Veteran's witnessing of the shooting of American soldier stealing a heater in Germany and the Veteran's report of being traumatized when learning of his friends deaths in Vietnam clearly do not involve situations in which the Veteran feared "hostile military or terrorist activity."  Thus, the only event to which the recently amended 38 C.F.R. § 3.304(f) may apply is the Veteran's alleged PTSD stressor of encountering a Russian soldier with a gun on the border of Germany.  

With regard to the alleged Russian soldier stressor, the Veteran first mentioned this event when providing a military history during his November 2003 PTSD VA examination that was conducted by a licensed clinical social worker.  See November 2003 PTSD VA examination report, p. 2.  At that time, the Veteran reported that the Russian soldier had a gun, while he did not have any weapon.  Id.  No other details regarding this alleged encounter were noted by the VA examiner in the report.  Id.  For the record, the Board also observes that the Russian soldier stressor event was not mentioned or discussed in the positive medical nexus letters from the clinic director of the Veteran's VA PTSD clinical team program; nor did the Veteran testify about or provide details of this event during his January 2007 Board hearing.  See letters from the clinic director of the VA PTSD clinical team program dated in July 2003, March 2006, January 2007 and June 2007; January 2007 Board hearing transcript; see also generally letters from the RO to the Veteran dated in December 2003, October 2007, October 2008 and July 2009 requesting additional stressor information; Veteran's response to PTSD questionnaire received by the RO in January 2004.  Rather, the only other statement in which the Veteran talked about the alleged event with the Russian soldier is dated in August 2009.  At that time, the Veteran reported that he encountered the Russian soldier the first time when he went to practice firing drills for the Howitzer.  Id.  The Veteran indicated that he had to stand guard duty during this time frame "on one side of [the] fence" and a Russian soldier fixed his aim on him and was silent.  He stated that this situation lasted for two hours; and that he had to stay [within the soldier's sight] until relieved from duty.  Id.

In evaluating the above-stressor event under VA's recently amended regulations, the Board finds that the Veteran's statements pertaining to this event arguably fall within the definition of "stressor" as set forth in 75 Fed. Reg. 39843 (July 13, 2010) if the amendment is viewed in the broad rather than narrow sense.  In this regard, the Board observes that if the Veteran's statements of encountering a Russian soldier with a gun in 1966 are taken at face-value, they conceivably reflect a situation in which the Veteran was confronted with an event that involved threatened death or serious injury to himself; and his response to the event involved a psychological state of fear and helplessness.  In addition, the Veteran's claims file contained a November 2003 VA examination report which (while inadequate for rating purposes) implicitly contains a VA clinical social worker's opinion that the Veteran has PTSD may be based upon, among other things, his report of encountering a Russian soldier with a gun during service.  See November 2003 VA examination report.  However, in order for the Veteran's lay testimony to establish the occurrence of the above-referenced stressor under the recently amended 38 C.F.R. § 3.304(f)(3), this stressor must be found to be consistent with the places, types, and circumstances of the Veteran's service and "in the absence of clear and convincing evidence to the contrary."  See Stressor Determinations for Posttraumatic Stress Disorder, supra.

Turning to the Veteran's service records, these records are consistent with the places, types, and circumstances of the Veteran's service to the extent that they confirm that the Veteran was stationed in Kaiserslautern Germany between July 1965 and February 1967; that he was a cannoneer and assistant gunner in Germany; that he underwent medical and dental servicing activity at the Vogelweh-Kaiserslautern dental clinic while in Germany; and that he underwent Howitzer M109 training in August 1966.  See personnel record of assignments, official qualifications and performance record and examination findings; abstract of service health record.  

As noted in the December 2010 Board remand, however, the Veteran's service records did not appear to be consistent with the places, types, and circumstances of the Veteran's service to the extent that they revealed no support for the Veteran's assertions that he performed guard duty and/or conducted Army training within the vicinity of a German/Russian border in 1966.  The remand also noted that the Veteran had not provided any information or evidence that could assist VA in determining exactly which German/Russian border the Veteran guarded and/or where he allegedly encountered the Russian soldier in Germany.  See service records; letters from the RO to the Veteran dated in March 2010 and July 2010; Veteran's August 2009 statement in support of claim; September 2010 Supplemental Statement of the Case; October 2010 SSOC response.

In this regard, the Board observes that military facility maps reveal that Kaiserslautern, Germany (the location where the Veteran was stationed) is located in the German state of Rheinland-Pfalz.  See www.globalsecurity.org/military.  Rheinland-Pfalz lies in the southwest part of Germany, which borders France, Luxembourg, Belgium and the German states of Saarland, Nordrrhein-Westfalen, Hessen and Baden-Werttemberg.  Id.  Kaiserslautern, Germany clearly does not border Russia; nor did it border East Germany or any Russian satellite states in existence in 1966.  Id.  In light of the clear distance between Kaiserslautern, Germany and East Germany (separated from West Germany by the Berlin Wall by 1966) and the Russian satellite states located to the east of East Germany, the Board noted in the December 2010 remand that it was unable to determine whether the places, types, and circumstances of the Veteran's service in Kaiserslautern, Germany was consistent with the assignment of his unit's training and field maneuvers along a German/Russian border given the fact such information is not of record.  See August 2009 statement in support of claim.  As such the issue was remanded to obtain the Veteran's unit records dated between July 1965 and February 1967 (the period the Veteran was stationed in Kaiserslautern, Germany) for the purpose of attempting to confirm that the Veteran and his unit participated in practice and firing drills along a German/Russian border or alternatively to obtain information as to whether the Veteran's unit underwent Howitzer M109 training in August 1966 in the vicinity of a German/Russian border.

In addition to the foregoing, the Board observed that in attempting to verify the Veteran's alleged stressor event of being traumatized during basic training in Fort Dix, New Jersey in March 1965, the RO requested assistance from the U.S. Army and Joint Services Records Research Center (JSRRC).  In its response regarding the alleged basic training shooting, JSRRC notified the RO that it coordinated its research with the National Archives and Records Administration; and also researched the Department of Defense Vietnam Era Casualty data covering the period of March 1965 to July 1965.  It indicated that because no name or specific unit was provided, JSRRC was not able to document any serious injuries or deaths at Fort Dix, New Jersey prior to 1969 in the data.  JSRRC also stated that there might be a criminal investigation report filed on this alleged basic training shooting incident; and referred the RO to the United States Army Crime Records Center.  Id.  The evidence of record indicated that the RO contacted the United States Army Crime Records Center in an effort to find out whether this department had investigated any accidents involving the shooting and killing of a recruit in the Veteran's unit at Fort Dix during the time period from March 1965 to June 1965 (see October 2009 request from the RO to the United States Army Crime Records Center).  The Board notes that a negative response was received from the United States Army Crime Records Center in October 2009 noting that the records requested were outside of the Army crime records 40 year retention rate.  JSRRC also indicated that it did not maintain the Morning Reports (MR) for the United States Army Training Center, Fort Dix units; and as such, recommended that the RO conduct an MR search to determine if any personnel from the Veteran's unit were casualties during the applicable time period.  Id.  As the RO did not specifically conduct a Morning Reports search to determine if any personnel from the Veteran's unit were casualties during the applicable time frame, the previous remand also requested that the RO obtain any Morning Reports that may be available pertaining to the Veteran's unit at Fort Dix during the time period from March 1965 to June 1965.

Subsequently, according to the May 2012 formal finding issued by the Appeals Management Center (AMC), it was noted that the Veteran's claimed stressors could not be verified.  In this regard, in April 2011, a request was made for JSRRC with regard to the Veteran's contentions about his unit conducting training operations near the Russian border from August 1, 1966 to September 30, 1966.  In May 2011, the JSRRC provided a negative response noting that they coordinated with the Librarian at Military Professional Resources Inc. (MPRI), an L-3 Division US Army Europe, G3 who replied that there were no U.S. Army Units from Germany on the Russian border in 1966.  The 3rd Armored Cavalry Regiment was noted to have been split between Kaiserslauten and Baumholder.  In May 2012, the Veteran was contacted in regard to the new information and asked to provide additional details with regard to his service in Germany.  The Veteran verified being stationed in Kaiserslauten and Baumholder, but noted that once a year his unit took a train ride towards the Russian border and he remembered being in Grafenwoehr.  See VA Form 21-0820, dated May 2012.  Subsequently in May 2012 the JSRRC was again requested to verify whether the Veteran's unit reported the presence of Russian soldiers while conducting Howitzer firing drills in Grafenwoehr, Germany between June and August 1966, specifically August 15, 1966.  The JSRRC again provided a negative response stating that they coordinated their research with the National Archives and Records Administration and were unable to locate any unit records pertaining to the 3rd Squadron, 3rd Armor Cavalry for the period indicated.  Additionally it was noted that the JSRRC also contacted the US Army Center for Military History (CMH) located at Fort Lesley McNair, Washington, DC, which documented that according to the June 1966 Station List, the 3rd Squadron, 3rd Armor Cavalry was located in Kaiserslauten, Germany.  

Finally the Board notes that the AMC also, in April 2012, made a third request for Morning Reports to the NPRC from Company P, 4th Training Regiment, Fort Dix, New Jersey from March 15, 1965 to June 6, 1965 regarding the accidental shooting death of a recruit during training.  The NPRC provided a response in May 2012 stating that "[s]earch for the requested records produced negative results."  See May 2012 Formal Finding.  

The Board notes that the Veteran's other stressors regarding friends killed in Vietnam while he was stationed in Germany and/or soon after he separated from service (one of which was verified); and the shooting of a fellow soldier by another American soldier for stealing a heater out of a jeep have also been found to be inadequate to establish service connection.  In this regard the Board notes that there is no link between the death of the friends killed in service alone and the Veteran's PTSD, and the latter reported stressor could not be verified due to insufficient information.  

With consideration of the above the RO found and the Board concurs that there is no further evidence available that could corroborate the Veteran's contentions and as such the Veteran's claimed stressors cannot be verified.  While the Board notes that the Veteran's PTSD has been linked to two of his claimed stressors, in Kowalski v. Nicholson, the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that have been contradicted by other facts in the record.  19 Vet. App. 171, 179 (2005).  However, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) (holding that the Board erred in failing to assess the Veteran's credibility in reporting the statements to the medical examiner).  

In this instance the Board finds that the Veteran's contentions are not supported by the record.  As previously noted, in order for the Veteran's lay testimony to establish the occurrence of the above-referenced stressors under the recently amended 38 C.F.R. § 3.304(f)(3), this stressor must be found to be consistent with the places, types, and circumstances of the Veteran's service and "in the absence of clear and convincing evidence to the contrary."  See Stressor Determinations for Posttraumatic Stress Disorder, supra.  In this instance the Board finds that there is clear and convincing evidence to the contrary in that the competent and credible evidence indicated that the Veteran's unit was not located in a place that would have allowed for interaction with a Russian soldier.  Additionally the competent and credible evidence fails to demonstrate that an accidental shooting death of a recruit occurred at Fort Dix during the time the Veteran claims.  Without corroborating evidence, and indeed with evidence to the contrary of the Veteran's contentions, the Veteran's stressors cannot be verified and as such the requirements for service connection have not been met. 

As noted above, in weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, the Board notes that while the Veteran is competent to give evidence about what he sees and feels, however, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology with regard to the issue of PTSD as the relationship between a psychological disorder and the potentially stressful triggering event is a complex medical question.  The Board notes the origin of a psychiatric disability is a matter of medical complexity and is often the subject of conflicting opinions even among mental health professionals.  See Ephraim v. Brown, 82 F.3d 399, 401 (1996) (recognizing the complexity of determining diagnoses and etiologies within the field of mental disorders).

Under the above circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.   Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


